Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 1 of 67 PageID: 2088




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  CommScope, Inc.,                                  ) Civil Action No. 19-cv-15962-MCA-LDW
                                                    )
                 Plaintiff,                         )
                                                    )
  v.                                                )         AMENDED COMPLAINT
                                                    )
  Rosenberger Technology (Kunshan) Co. Ltd.,        )        JURY TRIAL DEMANDED
  Rosenberger Asia Pacific Electronic Co., Ltd.,    )
  Rosenberger Technology LLC, Rosenberger           )          FILED UNDER SEAL
  USA Corp., Rosenberger North America              )
  Pennsauken, Inc., Rosenberger Site Solutions,     )       CONTAINS INFORMATION
  LLC, Rosenberger Hochfrequenztechnik              ) DESIGNATED ATTORNEYS’ EYES
  GmbH & Co. KG, Northwest Instrument,              )   ONLY UNDER THE DISCOVERY
  Inc., CellMax Technologies AB, Janet Javier,      )      CONFIDENTIALITY ORDER
  and Robert Cameron,                               )
                                                    )
                 Defendants.                        )



                                   AMENDED COMPLAINT

        CommScope, Inc. (“CommScope”), for its amended complaint against Rosenberger

 Technology (Kunshan) Co. Ltd. (“Rosenberger China”), Rosenberger Asia Pacific Electronic

 Co., Ltd. (“Rosenberger Asia”), Rosenberger Technology LLC (the “Rosenberger Asia Office”),

 Rosenberger USA Corp. (“Rosenberger USA”), Rosenberger North American Pennsauken, Inc.

 (the “Rosenberger USA Office”), Rosenberger Site Solutions, LLC (“Rosenberger Site

 Solutions”), Rosenberger Hochfrequenztechnik GmbH & Co. KG (“Rosenberger Germany”),

 Northwest Instrument, Inc. (“NWI”), and CellMax Technologies AB (“CellMax”) (collectively,

 “Rosenberger” or “Rosenberger Defendants”), and Janet Javier and Robert Cameron

 (collectively, “Individual Defendants,” and together with the Rosenberger Defendants, the

 “Defendants”), alleges as follows on personal knowledge as to its own conduct, and on

 information and belief as to the conduct of others, except as otherwise indicated:
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 2 of 67 PageID: 2089




                                        INTRODUCTION

        1.      Plaintiff CommScope is a global leader in telecommunications infrastructure and

 is based in Hickory, North Carolina. CommScope’s innovations in antennas and other wireless

 technologies have helped fuel the tremendous growth in connectivity worldwide. In addition to

 its other technologies, CommScope is a world leader in developing base station antennas

 (“BSAs”), which are a vital part of 21st century telecommunications infrastructure. Through

 years of research and development, CommScope has developed numerous trade secret

 technologies, including software, hardware, and related technical and business information, that

 allow it to design, develop, test, validate, qualify, and market its BSAs (CommScope’s “BSA

 Trade Secrets”). Because of its best-in-class technology and commitment to customer service, all

 major United States wireless service providers use CommScope’s BSAs. CommScope brings this

 case to stop the misappropriation of its BSA Trade Secrets and to protect the technology and

 customer relationships it has spent years and substantial resources developing.

        2.      The Rosenberger Defendants are part of a multinational conglomerate that

 competes with CommScope in the sale of telecommunications equipment, including BSAs. The

 Rosenberger Defendants have over a billion dollars in annual revenue. But rather than competing

 fairly Rosenberger is using stolen CommScope trade secrets.

        3.      The Rosenberger Defendants misappropriated CommScope’s trade secrets,

 distributed them to Rosenberger entities around the world, and are now using them to develop,

 test, and sell infringing BSAs in the United States in direct competition with CommScope.

        4.      The misappropriation began with Rosenberger China. This Chinese entity

 engaged in a years-long campaign of targeted hiring of dozens of CommScope employees. It

 targeted CommScope employees for hiring because of their access to confidential CommScope

                                              —2—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 3 of 67 PageID: 2090




 information, then enticed them away from CommScope by paying significantly above-market

 rates—sometimes as much as double current salaries. These above-market salaries reflect the

 premium Rosenberger places on employees’ ability to bring over confidential CommScope

 information and the development costs Rosenberger can avoid by unfairly piggybacking off

 CommScope’s research and development.

        5.     Rosenberger brought CommScope’s information to the United States and is now

 using CommScope’s trade secrets, including its trade secret software, at two offices in New

 Jersey: the Rosenberger Asia Office and the Rosenberger USA Office. Rosenberger is selling

 BSAs to CommScope customers in the United States that it designed, developed, tested,

 validated, qualified, or marketed using CommScope’s trade secret software. And Rosenberger is

 selling BSAs that are knockoffs of CommScope BSA products. Rosenberger’s actions are so

 blatant that it has even pitched CommScope’s customers using materials that bear an internal

 CommScope acronym—CAPAC, where the first “C” is for “CommScope”—because they were

 generated using CommScope’s trade secret software.

        6.     Rosenberger is engaging in these activities with the unlawful aid of former

 CommScope employees. Over the past year, Rosenberger hired two former CommScope

 employees: (a) Defendant Janet Javier, who was CommScope’s Key Account Manager for one of

 its biggest customers, T-Mobile, and (b) Robert Cameron, who was a CommScope Applications

 Engineer. Javier and Cameron are now soliciting T-Mobile on behalf of Rosenberger, and using

 confidential CommScope information for Rosenberger’s benefit, and Javier is soliciting

 additional CommScope employees to work for Rosenberger, all in violation of their CommScope

 employment contracts.




                                              —3—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 4 of 67 PageID: 2091




        7.      In short, Rosenberger is using stolen CommScope software to create and validate

 BSAs that are knockoffs of CommScope hardware, and selling them to CommScope’s customers

 with the unlawful aid of former CommScope staff. The Defend Trade Secrets Act, 18 U.S.C.

 §§ 1836 et seq., was designed to protect against exactly this type of misconduct—particularly

 where, as here, the perpetrator is a foreign actor that can easily evade detection by moving stolen

 information out of the country.

        8.      CommScope brings this action to protect its intellectual property and contractual

 rights. Rosenberger should not be allowed to continue to benefit from its unlawful

 misappropriation of CommScope’s trade secrets and confidential information, and Javier and

 Cameron should be required to abide by their contractual obligations to CommScope.

                                          THE PARTIES

        9.      CommScope is a corporation organized under the laws of the state of Delaware,

 having its principal place of business at 1100 CommScope Place SE, Hickory, North Carolina.

        10.     The Rosenberger Defendants are part of a multinational conglomerate.




        11.     Rosenberger China is a subsidiary of Rosenberger Germany. It is a Chinese entity

 with its principal place of business in Kunshan, Jiangsu Province, China. It is majority owned by

 Rosenberger Asia.

                                               —4—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 5 of 67 PageID: 2092




        12.     Rosenberger Asia is a Chinese entity with its principal place of business in

 Beijing, China. It is majority owned by Rosenberger Germany. It owns the Rosenberger Asia

 Office in New Jersey, which is Rosenberger Asia’s only office in the United States.

        13.     The Rosenberger Asia Office is a limited liability company organized under the

 laws of New Jersey, having its principal place of business at 69 King Street, Dover, New Jersey.

 It is a subsidiary of Rosenberger Asia. It is a research and development center that designs and

 develops BSAs.

        14.     Rosenberger USA is a corporation organized under the laws of Texas, having its

 principal place of business at 1100 Professional, Suite 100, Plano, Texas. It is a subsidiary of

 Rosenberger Germany. Rosenberger’s United States operations, including the Rosenberger USA

 Office in New Jersey and its offices in other states, are consolidated under Rosenberger USA.

        15.     The Rosenberger USA Office is a corporation organized under the laws of New

 Jersey, having its principal place of business at 6970 Central Highway, Pennsauken, New Jersey

 08109. It is a wholly owned subsidiary of Rosenberger USA. It is engaged in precision

 manufacturing, including the manufacturing of antennas and antenna elements. This is shown in

 materials available on Rosenberger’s website, true and correct copies of which are attached as

 Exhibits 8 and 9.

        16.     Rosenberger Site Solutions is a limited liability company organized under the

 laws of Delaware, having its principal place of business at 102 Dupont Drive, Lake Charles,

 Louisiana. It is 50% owned by Rosenberger USA. It operates a network of distribution centers

 which sell infringing BSAs and other Rosenberger products throughout the United States.

        17.     Rosenberger Germany is a German entity having its principal place of business at

 Hauptstrasse 1, Fridolfing, Germany. Rosenberger Germany is the ultimate parent entity of the

                                               —5—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 6 of 67 PageID: 2093




 other Rosenberger Defendants. The Rosenberger Defendants are private companies that are

 nonpublic entities.

        18.     NWI is a corporation organized under the laws of New Jersey, having its principal

 place of business at 69 King Street, Dover, New Jersey, the same location as the Rosenberger

 New Jersey Office. NWI is a related entity to the other Rosenberger Defendants.




                                                                     See, for example, three

 Rosenberger emails, true and correct copies of which are attached as Exhibits 10-12. In addition,

 the President of Rosenberger Asia, Aili Liu, is or was a director and registered agent of NWI, as

 shown in public records for NWI, a true and correct copy of which are attached as Exhibit 13.

        19.     CellMax is an entity organized under the laws of Sweden, having its principal

 place of business at Gullfossgatan 1A & 1B, 164 40 Kista, Stockholm County, Sweden. CellMax

 is a subsidiary of Rosenberger Germany and is a part of the Rosenberger Group. CellMax’s focus

 is antenna design and development. Rosenberger uses CellMax to sell BSAs on behalf of

 Rosenberger, including on behalf of Rosenberger Site Solutions and on behalf of the

 Rosenberger Asia Office, to wireless customers, like T-Mobile, in the United States.

        20.     Janet Javier is an individual residing in Snoqualmie, Washington. Until August 3,

 2018, Javier was an employee of CommScope. At the time of her departure, Javier was a Key

 Account Manager for CommScope’s T-Mobile account.

        21.     Robert Cameron is an individual residing in Carrollton, Texas. Until January 18,

 2019, Cameron was an employee of CommScope. At the time of his departure, Cameron was an

 Applications Engineer.

                                              —6—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 7 of 67 PageID: 2094




                               SUBJECT MATTER JURISDICTION

        22.       This is a civil action for trade secret misappropriation arising under federal law in

 violation of the Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et seq. (“DTSA”); trade secret

 misappropriation in violation of the New Jersey Trade Secrets Act, N.J.S.A. §§ 56:15-1 et seq.;

 and misappropriation of trade secrets, misappropriation of confidential information, breach of

 contract, breach of the fiduciary duty of loyalty, tortious interference with contract, and civil

 conspiracy under the common law of the State of New Jersey.

        23.       The Court has federal-question jurisdiction because the DTSA claim arises under

 federal law and federal law creates a private cause of action. The Court has supplemental

 jurisdiction over the state-law claims because they are supplemental to the federal claim under 28

 U.S.C. § 1367.

                                    PERSONAL JURISDICTION

        24.       The Rosenberger Asia Office and the Rosenberger USA Office (together, the

 “Rosenberger New Jersey Offices”) are organized under the laws of New Jersey and have their

 principal place of business in New Jersey. CommScope’s claims arise out of their conduct in

 New Jersey, including their use of CommScope trade secrets in New Jersey. This Court has

 personal jurisdiction over the Rosenberger Asia Office. This Court has personal jurisdiction over

 the Rosenberger USA Office.

        25.       Janet Javier and Robert Cameron violated their CommScope employment

 contracts in the course of their employment by the Rosenberger Asia Office, which is located in

 New Jersey. Further, Javier and Cameron both violated their CommScope employment contracts

 by soliciting CommScope customers in New Jersey. This Court has personal jurisdiction over

 Janet Javier. This Court has personal jurisdiction over Robert Cameron.

                                                 —7—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 8 of 67 PageID: 2095




        26.    Rosenberger Asia and Rosenberger USA own and exercise control over the

 Rosenberger Asia Office in New Jersey and the Rosenberger USA Office in New Jersey,

 respectively, and those New Jersey Offices are using the CommScope trade secrets at their

 direction. This Court has personal jurisdiction over Rosenberger Asia. This Court has personal

 jurisdiction over Rosenberger USA.

        27.    The Rosenberger Defendants are engaged in an unlawful conspiracy to

 misappropriate CommScope’s trade secrets and the Rosenberger New Jersey Offices, Javier,

 Cameron, and NWI have taken actions in furtherance of that conspiracy in New Jersey. This

 Court has personal jurisdiction over the Rosenberger Defendants.

        28.    Rosenberger Site Solutions is engaged in an unlawful conspiracy to

 misappropriate CommScope’s trade secrets and its co-conspirators the Rosenberger New Jersey

 Offices, Javier, Cameron, and NWI have taken actions in furtherance of that conspiracy in New

 Jersey. Rosenberger Site Solutions is registered to do business in New Jersey. This Court has

 personal jurisdiction over Rosenberger Site Solutions.

        29.    The Rosenberger Defendants have failed to observe corporate formalities. For

 example, the Rosenberger Asia Office, Rosenberger Site Solutions, NWI, and CellMax have

 each handled aspects of the BSA sales process for the benefit of other Rosenberger Defendants.

 This is shown in Exhibits 10-12 and in two additional Rosenberger emails, true and correct

 copies of which are attached as Exhibits 14 and 15. Similarly, the Rosenberger Defendants use

 common directors or officers to control the separate corporate defendants. True and correct

 copies of a page from Rosenberger Germany’s website and three Rosenberger USA public

 filings are attached as Exhibits 16-19. Rosenberger Germany and Rosenberger USA use the




                                              —8—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 9 of 67 PageID: 2096




 other Rosenberger Defendants to act as their agents in New Jersey. This Court has personal

 jurisdiction over the Rosenberger Defendants.

        30.     The DTSA claim arises under federal law. Rosenberger China, Rosenberger Asia,

 and Rosenberger Germany are not subject to personal jurisdiction in any specific state and have

 sufficient contacts with the United States. See Fed. R. Civ. P. 4(k)(2). This Court has personal

 jurisdiction over Rosenberger China for the DTSA claim. This Court has personal jurisdiction

 over Rosenberger Asia for the DTSA claim. This Court has personal jurisdiction over

 Rosenberger Germany for the DTSA claim.

        31.     The state law claims arise from a common nucleus of operative fact with the

 DTSA claim. This Court has personal jurisdiction over Rosenberger China for the state law

 claims. This Court has personal jurisdiction over Rosenberger Asia for the state law claims. This

 Court has personal jurisdiction over Rosenberger Germany for the state law claims.

        32.     NWI is organized under the laws of New Jersey and has its principal place of

 business in New Jersey. CommScope’s claims arise out of NWI’s conduct in New Jersey. This

 Court has personal jurisdiction over NWI.

        33.     CellMax sells BSAs to wireless customers in the United States. The BSAs that

 CellMax sells and ships are warehoused in New Jersey. This Court has personal jurisdiction over

 CellMax. In the alternative, CellMax is not subject to personal jurisdiction in any specific state

 and has sufficient contacts with the United States. See Fed. R. Civ. P. 4(k)(2). This Court has

 personal jurisdiction over CellMax for the DTSA claim. The state law claims arise from a

 common nucleus of operative fact with the DTSA claim. This Court has personal jurisdiction

 over CellMax for the state law claims.




                                                —9—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 10 of 67 PageID: 2097




                                              VENUE

         34.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

  events giving rise to CommScope’s claims occurred in this district and under 28 U.S.C.

  § 1391(c)(3) because Rosenberger China, Rosenberger Asia, Rosenberger Germany, and

  CellMax are not resident in the United States and may be sued in any district.

                                   FACTUAL BACKGROUND

        I.      CommScope is a Global Leader in the Wireless Infrastructure Industry

         35.     CommScope is a leader in providing infrastructure for wireless networks.

  CommScope has a strong reputation for its leading technologies and best-in-class performance.

  Essential communications networks around the world run on its technology. CommScope

  achieved its position as a market leader by investing in research and development, and by

  investing in developing close, long-term relationships with its customers.

         36.     CommScope offers a complete portfolio of wireless network infrastructure

  products, including base station antennas (“BSAs”). A BSA is a complicated and valuable piece

  of equipment often seen attached to cellular towers or on rooftops. For example, the following

  are images of BSAs:




                                               —10—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 11 of 67 PageID: 2098




  For scale, BSAs typically range from four to eight feet long.

           37.    BSAs use radio frequencies to exchange signals with mobile devices like cell

  phones. They are technologically advanced devices that must be able to receive and transmit

  radio signals at great distance with minimal interference. Without BSAs, wireless networks,

  including networks across the United States, could not transmit the data sent over them every

  day.

                                CommScope’s Trade Secret Software

           38.    Like CommScope’s BSAs themselves, the processes CommScope uses to create

  them are also technologically sophisticated. During the antenna design, development, testing,

  validation, qualification, and marketing process, CommScope uses two trade secret software

  programs, called AAAP (“the Computational Software”) and PSOAA (“the Simulation

  Software”).

           39.    The Computational Software is a sophisticated program for testing and evaluating

  antenna performance that is essential to CommScope’s BSA design, development, testing,

  validation, qualification, and marketing processes. CommScope’s predecessor Andrew Corp. 1

  spent years painstakingly developing the Computational Software in house; in fact, its name,

  AAAP, is short for the “Andrew Antenna Analysis Program.” The Computational Software

  analyzes an antenna’s three-dimensional radiation patterns and performs complex calculations to

  evaluate its performance along a variety of metrics, such as directivity, beamwidth, and sidelobe.

  It then generates graphs—called “rectangular plots” and “polar plots.” For example, rectangular




  1
      As is discussed later, CommScope acquired Andrew Corp. in 2007.
                                               —11—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 12 of 67 PageID: 2099
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 13 of 67 PageID: 2100




  customers’ needs. Customers would not buy BSAs without a way to reliably understand their

  performance along key metrics, such as is provided by the Computational Software.

         41.     The Simulation Software is a complex modeling program that is also an important

  part of CommScope’s BSA design and development process. Its name, PSOAA, is short for

  “Particle Swarm Optimization Antenna Analysis.” The Simulation Software calculates the

  expected performance of a BSA design, optimizes it along any of a number of different variables

  (such as directivity, beamwidth, and sidelobe), and enables engineers to further fine-tune the

  design by tweaking its parameters (such as amplitude, phase, and arrangement of radiating

  elements) and checking their impact on performance. CommScope created it through a

  painstaking multi-year design process. CommScope uses the Simulation Software to create

  virtual mockups of antennas so that it can evaluate their performance before developing physical

  models, saving it development time and improving the quality of its products.

         42.     CommScope developed several trade secret software programs which it uses

  alongside the Computational Software, including the Satimo Macro Generator, HFSS to AAF,

  CST to AAF, and AAAP Import Automation (collectively the “Support Software”). CommScope

  developed each of these programs in-house. Each of these programs is used to prepare a certain

  type of antenna data for use with AAAP. For example, the Satimo Macro Generator is designed

  to work with the Satimo line of antenna test ranges; HFSS to AAF works with the third-party

  program HFSS; CST to AAF works with the third-party program CST; and AAAP Import

  Automation uses the Computational Software to automatically convert antenna test range data

  into Andrew Antenna Format.

         43.     In addition to these programs, CommScope uses a trade secret format for antenna

  pattern data called the Andrew Antenna Format. CommScope’s predecessor Andrew Corp.

                                               —13—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 14 of 67 PageID: 2101




  developed the Andrew Antenna Format in-house. CommScope uses the Andrew Antenna Format

  to standardize antenna pattern data from a wide range of sources so that it can be analyzed by

  CommScope’s own trade secret software tools, including the Computational Software. The

  Computational Software creates files in Andrew Antenna Format. In addition, CommScope’s

  Simulation Software creates files in Andrew Antenna Format for simulated antennas, rather than

  for physical antennas that have been tested at a test range.

    II.     CommScope Invested Substantial Time, Effort, And Money To Develop Its BSA
              Trade Secrets, And Has Taken Reasonable Steps To Protect Them

          44.       CommScope’s BSAs are the result of years of concentrated research and

  development efforts. CommScope has expended a considerable amount of time and effort and

  large sums of money to develop confidential and trade secret information about its BSAs.

  CommScope’s BSA Trade Secrets include information regarding the design of the devices

  themselves, as well as the methods and software programs (including the Computational

  Software, the Simulation Software, the Support Software, and the Andrew Antenna Format) used

  to create them.

          45.       CommScope has developed and employed reasonable measures to protect the

  confidential nature of the information about the processes and products it has developed. These

  measures include, without limitation, securing its buildings via physical measures, such as by

  requiring key cards and limiting visitor access; storing confidential materials like the BSA design

  documentation and the source code for the Computational Software, the Simulation Software,

  and the Support Software on secure servers; requiring CommScope employees to sign a non-

  disclosure agreement upon joining the firm and to formally re-acknowledge their confidentiality

  obligations if and when they depart; and conducting an annual training on confidentiality.



                                                —14—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 15 of 67 PageID: 2102




         46.        In addition, CommScope maintains the Computational Software, the Simulation

  Software, and the Support Software as proprietary and confidential and protects them from

  disclosure. CommScope (as well as its predecessor Andrew Corp.) developed each of these

  programs in-house and has not licensed them or otherwise made them available outside of the

  company.

             III.     Rosenberger’s Misappropriation of CommScope’s Trade Secrets

           Rosenberger Targets CommScope’s Employees for Trade Secret Information

         47.        In the last few years, Rosenberger China has hired over a dozen CommScope

  employees who worked on CommScope’s BSAs. The CommScope employees hired by

  Rosenberger include managers, supervisors, and the former lead R&D manager of the

  CommScope business unit with responsibility for BSAs. They include mechanical engineers—

  who had access to confidential information including design files and other engineering drawings

  for CommScope’s BSA hardware—and radio frequency engineers, who had access to those

  materials as well as to CommScope’s trade secret software programs, including the

  Computational Software, the Simulation Software, and the Support Software. As a result,

  Rosenberger China’s BSA unit is now loaded with former CommScope employees, including in

  leadership roles. Former CommScope employees are also working for Rosenberger Site

  Solutions in leadership roles.

         48.        Rosenberger enticed these employees away from CommScope by paying

  significantly above-market rates—sometimes as much as double current salaries. These above-

  market salaries reflect the premium Rosenberger places on employees’ ability to bring over

  confidential CommScope information and the development costs Rosenberger can avoid by

  unfairly piggybacking off CommScope’s research and development.

                                                —15—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 16 of 67 PageID: 2103




         49.     Rosenberger uses these employees’ knowledge of CommScope trade secrets, and

  the confidential information they were able to provide, to develop BSAs modeled on

  CommScope products. Rosenberger targets CommScope employees for hiring based on their

  access to confidential information about products it wants to develop and then uses that

  information to develop them faster than would be feasible if it were competing fairly.

         50.     Confidential CommScope information routinely flows from Rosenberger China to

  Rosenberger’s locations in the United States, particularly to the Rosenberger New Jersey Offices.

  Several former CommScope employees now working for Rosenberger regularly travel from

  Rosenberger China to the Rosenberger New Jersey Offices. They include CommScope’s former

  Radio Frequency Team Lead, Sun “Michelle” Jing (also known as Janny Sun), who travels

  regularly between the two. While at CommScope, Jing had access to CommScope’s trade secret

  Computational Software, Simulation Software, and Support Software, as well as confidential

  CommScope information such as the design files for its BSAs.

         51.     These employees act as conduits through which CommScope’s BSA Trade

  Secrets flow between the United States and China.

         52.     Rosenberger China is also using former CommScope employees in China to

  develop BSAs for sale in the United States.

         53.     Confidential CommScope information also flows from Rosenberger to NWI. NWI

  employees overlap with Rosenberger employees. For example, the President of Rosenberger

  Asia, Aili Liu, is or was a director and registered agent of NWI, as shown in Exhibit 13, and Sun

  Jing also works for both companies.




                                                —16—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 17 of 67 PageID: 2104




               Rosenberger’s Misappropriation of CommScope’s Trade Secret Software

         54.      Rosenberger obtained copies of CommScope’s trade secret Computational

  Software, Simulation Software, and Support Software from former CommScope employees and

  is using those programs to develop and sell BSAs in competition with CommScope.

         55.      Rosenberger has CommScope’s trade secret software programs, including but not

  limited to the Computational Software (AAAP), the Simulation Software (PSOAA), and related

  programs.

         56.      Rosenberger has copies of CommScope’s trade secret software program the

  Computational Software, AAAP.

         57.      Rosenberger has copies of CommScope’s trade secret software program the

  Simulation Software, PSOAA.

         58.      Rosenberger has copies of CommScope’s trade secret software program the

  Satimo Macro Generator.

         59.      Rosenberger has copies of CommScope’s trade secret software program HFSS to

  AAF.

         60.      Rosenberger has copies of CommScope’s trade secret software program CST to

  AAF.

         61.      Rosenberger has copies of CommScope’s trade secret software program AAAP

  Import Automation.

         62.      Rosenberger has confidential information related to CommScope’s trade secret

  software programs, including but not limited to source code, for the Computational Software, the

                                              —17—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 18 of 67 PageID: 2105




  Simulation Software, the Support Software, and Antenna Pattern Viewer (a program whose

  executable file CommScope makes publicly available, while protecting information such as its

  source code as trade secret).

         63.     Rosenberger has files in CommScope’s trade secret Andrew Antenna Format.

         64.     Rosenberger uses CommScope’s trade secret software program the Computational

  Software, AAAP, to design, develop, test, validate, qualify, and market BSAs.

         65.     Rosenberger uses CommScope’s trade secret software program the Simulation

  Software, PSOAA, to design, develop, test, validate, qualify, and market BSAs.

         66.     Rosenberger uses CommScope’s trade secret software program the Satimo Macro

  Generator to design, develop, test, validate, qualify, and market BSAs.

         67.     Rosenberger uses CommScope’s trade secret software program HFSS to AAF to

  design, develop, test, validate, qualify, and market BSAs.

         68.     Rosenberger uses CommScope’s trade secret software program CST to AAF to

  design, develop, test, validate, qualify, and market BSAs.

         69.     Rosenberger uses CommScope’s trade secret software program AAAP Import

  Automation to design, develop, test, validate, qualify, and market BSAs.

         70.     Rosenberger uses files in CommScope’s trade secret Andrew Antenna Format to

  design, develop, test, validate, qualify, and market BSAs.

         71.     Rosenberger has used CommScope’s trade secret software to design, develop,

  test, validate, qualify, and market Rosenberger’s BSAs, BSAs which compete with

  CommScope’s BSAs. Rosenberger is marketing and selling, or attempting to market and sell,

  these Rosenberger BSAs, which are the product of misappropriation, to CommScope’s

  customers in the United States.

                                               —18—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 19 of 67 PageID: 2106




           72.   The Trade Secret Computational Software. Rosenberger is using

  CommScope’s trade secret Computational Software to validate and sell Rosenberger BSAs to

  CommScope’s customers.

           73.   Rosenberger has created and distributed a presentation containing plots that

  appear identical to CommScope’s plots. Rosenberger created the plots in this presentation using

  a misappropriated copy of the Computational Software.

           74.   In addition, as part of an effort by Rosenberger to sell BSAs to Sprint,

  Rosenberger sent Sprint a presentation containing plots that look exactly like CommScope’s

  plots.




           75.   The Rosenberger presentation to Sprint includes compelling evidence that

  Rosenberger is using a stolen copy of the Computational Software. Indeed, as reflected in the red

  box below, the legends in the Rosenberger presentation use an internal CommScope acronym—

  CAPAC, which is short for “CommScope Antenna Performance Assurance Center”:

                                               —19—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 20 of 67 PageID: 2107
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 21 of 67 PageID: 2108
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 22 of 67 PageID: 2109
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 23 of 67 PageID: 2110




         79.     And again, the first plot below was created with CommScope’s Computational

  Software, while the bottom plot is from the same Rosenberger presentation. This pair of plots

  appears different than the prior examples because they are rectangular pattern plots, while the

  prior examples are rectangular plots of key performance indicators:
                                               —23—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 24 of 67 PageID: 2111
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 25 of 67 PageID: 2112




         80.     The similarity in formatting is not a coincidence. The acronym “CAPAC” is

  unique to CommScope, and the Computational Software’s choice of colors and label shapes is

  both arbitrary and baked into its source code.

         81.     In addition to Sprint, Rosenberger has also used the stolen Computational

  Software to prepare plots for BSA marketing materials it sent to T-Mobile, a key CommScope

  customer.

         82.     As is described in more detail below, Javier and Cameron are former CommScope

  employees who are now soliciting T-Mobile’s BSA business for Rosenberger. Javier coordinated

  an effort to pitch T-Mobile on Rosenberger’s BSAs with the help of Cameron and another

  former CommScope employee named Pamela Gallagher. As part of the pitch, Gallagher sent T-

  Mobile a specification sheet for the Rosenberger BSA. A true and correct copy of the email and

  specification sheet are attached as Exhibit 23.

         83.     The BSA specification sheet that Rosenberger sent T-Mobile was created using a

  stolen copy of CommScope’s Computational Software. The specification sheet includes polar

  plots whose format is indistinguishable from the plots created by CommScope’s Computational

  Software. A polar plot generated by the CommScope Computational Software is on the left and a

  Rosenberger plot from the specification sheet it sent to T-Mobile is on the right:




                                               —25—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 26 of 67 PageID: 2113
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 27 of 67 PageID: 2114




         85.     In addition to these specification sheets, it is likely that Rosenberger used the

  software to prepare other materials for T-Mobile. Rosenberger has conducted at least two field

  trials of its BSAs with T-Mobile. Wireless service providers typically require antennas to be

  approved for conducting field trials, and also typically require information about the antenna’s

  performance along key metrics before approval. Rosenberger likely met those requirements by

  giving T-Mobile plots prepared with the Computational Software.

         86.     In addition to Sprint and T-Mobile, Rosenberger has also likely prepared plots for

  AT&T—also a CommScope customer—using a misappropriated copy of the Computational

  Software.

         87.     Rosenberger has obtained AT&T’s approval to sell certain BSAs to AT&T, which

  CommScope knows because a third-party company that supplies BSAs to AT&T sent

  CommScope a list of Rosenberger BSAs approved at AT&T. A true and correct copy of the list

  is attached as Exhibit 24. Rosenberger created the specification sheets for some of those BSAs

  using a stolen copy of CommScope’s Computational Software. Like the specification sheet

  Rosenberger sent T-Mobile, the specification sheets for some of the AT&T-approved BSAs

  include polar plots whose format is indistinguishable from the plots created by CommScope’s

  Computational Software. A true and correct copy of an example of one of the specification

  sheets is attached as Exhibit 25. A polar plot generated by the CommScope Computational

  Software is on the left and a Rosenberger plot from the specification sheet for an AT&T-

  approved BSA is on the right:




                                                —27—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 28 of 67 PageID: 2115
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 29 of 67 PageID: 2116




       91.




         REDACTED



         REDACTED


                                    —29—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 30 of 67 PageID: 2117




       92.




         REDACTED



        REDACTED


                                    —30—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 31 of 67 PageID: 2118




         93.




         95.     In the course of using the Computational Software as described above,

  Rosenberger likely used the Support Software to prepare data for input to the Computational

  Software. Rosenberger likely also generated files in the Andrew Antenna Format.

         96.     The Trade Secret Simulation Software. Rosenberger is also using

  CommScope’s trade secret Simulation Software to develop BSAs.

         97.     CommScope learned of Rosenberger’s misappropriation of the Simulation

  Software from a Rosenberger employee. A Rosenberger China employee interviewed for a

  vacant role with CommScope. At the interview, a CommScope hiring manager asked a routine

  question about ways to simulate antenna patterns for optimal design. The Rosenberger employee

  responded that he did his day-to-day simulation work using “PSOAA,” the Simulation

  Software—a CommScope proprietary program that only CommScope’s employees can access.

  Rosenberger China obtained a copy of the Simulation Software from a departing CommScope

  employee and uses it to design, develop, test, validate, qualify, and market antennas.

         98.     Rosenberger employees in the United States also use the Simulation Software in

  their BSA-related work, including at the Rosenberger New Jersey Offices.

            Rosenberger’s Misappropriation of CommScope’s Trade Secret Hardware

         99.     CommScope lawfully acquired a Rosenberger BSA from a third-party distributor.

                                               —31—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 32 of 67 PageID: 2119




           100.   The Rosenberger BSA is strikingly similar to CommScope’s own designs.

           To illustrate the point, here is an image of a CommScope EGZV5 BSA:




           Compared to an image of a Rosenberger BA-A7C7 J85W 8X65V-01 BSA 3:




           101.   CommScope lawfully acquired several additional Rosenberger BSAs from a third

  party, at least one of which was in turn acquired from Rosenberger Site Solutions. These

  Rosenberger BSAs are approved for sale to AT&T, a CommScope customer. CommScope’s

  analyses of these Rosenberger BSAs revealed striking similarities to the hardware utilized in

  CommScope’s BSAs. For example, the following Rosenberger BSA is strikingly similar to

  CommScope’s BSAs.




  3
      One X-shaped element on this BSA has been removed.
                                              —32—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 33 of 67 PageID: 2120




         Here is the CommScope BSA:




         And here is the Rosenberger BSA:




         102.   The similarities between Rosenberger’s BSA hardware and CommScope’s BSA

  hardware are not coincidental and are not the result of independent development by Rosenberger.

  Indeed, several components of Rosenberger’s BSAs are exact replicas of the same components in

  CommScope’s BSAs, including various non-functional aspects of those components.

         103.   In short, these Rosenberger BSAs are knockoffs of CommScope BSAs. And

  Rosenberger made them using CommScope’s confidential and trade secret information, which

  was provided by former CommScope employees.

         104.   CommScope maintains as trade secret the mechanical design files and printed

  circuit board (“PCB”) files for its BSAs. Based on similarities between components found in

  CommScope’s and Rosenberger’s BSAs and the information to which the Individual Defendants

  or other former CommScope employees who are now employed by Rosenberger had access,

  CommScope alleges that Defendants misappropriated CommScope’s PCB files, mechanical

  design files, and related documentation associated with various trade-secret hardware

  components or compilations of components, as well as BSA models containing those

  components.

                                              —33—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 34 of 67 PageID: 2121
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 35 of 67 PageID: 2122




  and manufacturing of BSAs; trade secret information pertaining to CommScope’s customers and

  potential customers; trade secret financial and other strategic information; trade secret product

  roadmaps; trade secret marketing information; trade secret information pertaining to

  CommScope’s vendors and suppliers; and trade secret information relating to CommScope’s

  research and development efforts.

  Rosenberger USA, the Rosenberger USA Office, Rosenberger Germany, NWI, and CellMax’s
       Involvement in Rosenberger’s Misappropriation of CommScope’s Trade Secrets

         107.    As described above, the Rosenberger Defendants are a multinational

  conglomerate that go to market collectively.

         108.    The entire Rosenberger Group is involved in taking Rosenberger’s BSAs to

  market in the United States. These efforts include the design, development, testing, validation,

  qualification, manufacturing, and marketing of BSAs that incorporate CommScope’s trade

  secrets in the United States, as well as the design, development, testing, validation, qualification,

  and marketing of BSAs in the United States using CommScope’s trade secret software. They

  also include using materials prepared with CommScope’s Computational Software to sell BSAs.

         109.    The Rosenberger USA Office is involved in Rosenberger’s manufacturing and

  sale of infringing BSA antennas in the United States. Rosenberger’s website states that the

  Rosenberger USA Office manufactures “antennas” and “antenna elements.” Exhibits 8, 9.

  Rosenberger’s website also states that the Rosenberger USA office manufactures radio frequency

  products including “Diplexers, Filtered Feed Horns, Loads, Terminations, Beam Forming

  Networks, Center Conductors, Power Dividers, Phase Shifters, Couplers, Shims, Bends, Filters,

  Antennas, Phased Arrays, Passive Arrays, [and] Test Fixtures.” Exhibit 8.

         110.    Rosenberger USA is involved in Rosenberger’s manufacturing and sale of

  infringing BSA antennas in the United States. Rosenberger’s United States offices in
                                                 —35—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 36 of 67 PageID: 2123




  Pennsauken, New Jersey and elsewhere are Rosenberger USA’s subsidiaries. A page on

  Rosenberger’s website, a true and correct copy of attached as Exhibit 29, explains that

  Rosenberger’s North American operations are consolidated under “Rosenberger North America,”

  which appears to be Rosenberger USA. A Rosenberger North America brochure available on the

  Rosenberger website notes Rosenberger North America’s role in manufacturing antenna

  components through its Rosenberger USA Office. Exhibit 9.

         111.    Rosenberger Germany is involved in Rosenberger’s design, development,

  manufacturing, and marketing of infringing BSA antennas in the United States.




                                              —36—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 37 of 67 PageID: 2124



REDACTED




           112.




           113.   Specification sheets for Rosenberger BSAs sold or approved for sale in the United

  States include Rosenberger Germany’s name and address.




                                               —37—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 38 of 67 PageID: 2125




                                 The specification sheet for the BSA used in a trial Rosenberger

  did for T-Mobile in New York, described in more detail below, also includes the names of both

  Rosenberger Germany and Rosenberger Asia.

         114.    In addition, the Rosenberger North America brochure available on Rosenberger’s

  website that describes Rosenberger North America’s role in manufacturing antenna components

  also provides contact information for Rosenberger Germany.

         115.



         116.




       IV.      The Individual Defendants’ Breach of their Agreements with CommScope

                    The Individual Defendants’ Employment with CommScope

         117.    Javier joined Andrew Corp. in 2007. Andrew Corp. was a telecommunications

  company specializing in wireless equipment, which CommScope acquired later that year. Javier

  became a CommScope employee through the acquisition.

         118.    On May 14, 2007, as a condition of employment with Andrew Corp., Javier

  entered into an Employee’s Confidentiality, Invention Assignment, and Non-Compete

  Agreement with Andrew Corp. (the “Andrew Corp. Employment Agreement”), a true and

  correct copy of which is attached as Exhibit 1. This Agreement obligated Javier not to solicit

  certain Andrew Corp. employees and customers for a year after her employment ended:

                                               —38—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 39 of 67 PageID: 2126




         G. Company Customers. Employee agrees that for twelve (12) months following
         termination of Employee’s employment for any reason, Employee will not, directly or
         indirectly, solicit, call upon, contract with, sell to, or service, with respect to Conflicting
         Products any Company customer which Employee, directly or indirectly, solicited, called
         upon, contracted with, sold to, or serviced during his last twelve (12) months of
         employment by the Company. . . .

         I. Definition of Conflicting Products. “Conflicting Products” means products, processes,
         or services which are similar to, compete with, or can be used for the same purposes as
         products, processes or services sold or offered to be sold by, or in development at the
         Company, at any time during Employee’s employment at the Company.

         J. Non-solicitation of the Company’s Employees. During Employee’s employment and
         for twelve (12) months following the termination of Employee’s employment for any
         reason, Employee agrees that he will not, for himself or for any third-party, employ or
         seek to employ any person who is then employed by the Company. During this same
         period, Employee will not induce or attempt to influence any Company employee to
         terminate his or her employment or association with the Company.

         K. For one year after termination of employment for any reason, Employee will inform
         any prospective new employer of the existence of this Agreement.

         119.    The Andrew Corp. Employment Agreement recognized that Javier would acquire

  confidential information through her work for Andrew Corp., prohibited her disclosure of that

  information, and required its return upon her departure:

         1. Understandings. . . . C. As part of Employee’s employment, the Company will provide
         Employee with information which is highly proprietary and confidential. Examples of
         such information include: customer and potential customer information; sales, marketing,
         and business plans, research and techniques; bid information; information on customer
         and potential customer buying habits and preferences; pricing and cost information;
         customer and potential customer specifications; supplier information; and information
         about product design, research, development and capabilities. Some of this information is
         highly secret, is not generally known outside of the Company, is valuable because of its
         secrecy, and constitutes trade secrets under applicable law. This information belongs to
         the Company and is referred to in this Agreement as “Confidential Information.”
         Confidential information may take the form of documents, be stored or transmitted
         electronically, or exist in spoken words only; what matters is the information itself, not
         the way in which it is stored or conveyed. . . . .

         2. Employee’s Obligations. A. Both during Employee’s employment and thereafter,
         Employee will hold in strictest confidence and will not use or disclose to anyone else any
         Confidential Information, including any such Confidential Information developed by


                                                —39—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 40 of 67 PageID: 2127




         Employee, except as such disclosure or use may reasonably be required in connection
         with Employee’s work for the Company.

         B. Employee agrees to return to the Company at the time of the termination of his
         employment, all Company property in his possession, custody, or control, including but
         not limited to, all Confidential Information of the Company which exists in tangible
         form.

         120.   The Andrew Corp. Employment Agreement further provided that it was

  “assignable by the Company [i.e., Andrew Corp., including its affiliates] without Employee’s

  consent.”

         121.   CommScope’s acquisition of Andrew Corp. closed on December 27, 2007.

  Andrew Corp. became a wholly-owned subsidiary of CommScope, giving CommScope the

  ability to enforce Andrew Corp.’s employment contracts.

         122.   On November 2, 2010, Javier entered into an Employee Confidentiality, Invention

  Assignment and Non-Solicitation Agreement with CommScope (the “CommScope Employment

  Agreement”), a true and correct copy of which is attached as Exhibit 2. Around the same time,

  she was promoted into a new position as a Product Line Manager, a role that gave her a new title,

  new responsibilities, and accountability for one of CommScope’s key customer relationships.

         123.   This Agreement included a similar prohibition on the solicitation of certain

  customers and employees:

         3. Non-Solicitation. Employee agrees that during his or her employment by the Company
         and for a period of one (1) year subsequent to the end of his or her employment
         relationship with the Company, regardless of reason for termination or separation or who
         initiates the ending of such employment relationship, Employee will not, without the
         prior written consent of the Company, either directly or indirectly:

                A. contact, solicit, divert, attempt to solicit, attempt to contact or attempt to divert
                business from any Customer for or on behalf of a Competitor (as defined below);

                B. solicit, divert, attempt to solicit or attempt to divert the employment of any
                other individual who is or has been an employee of the Company at any time


                                                —40—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 41 of 67 PageID: 2128




                 within a period of twelve (12) months prior to the date of the end of his or her
                 employment relationship with the Company;

                 C. For the purposes of this Paragraph 3, “Competitor” shall mean any person,
                 business or other entity that (i) provides services or products that do or can
                 compete with or displace any service or products sold or being developed for sale
                 by the Company during Employee’s employment with the Company; or (ii)
                 engages in any other business activities so similar in nature or purpose to those of
                 the Company that they may or do displace business opportunities or customers of
                 the Company; and

                 D. For the purposes of this Paragraph 3, “Customer” shall be limited to any
                 customer of the Company that Employee personally solicited, serviced, had
                 management responsibilities for, or had substantive contact with on behalf of the
                 Company during the last twelve (12) months of his or her employment with the
                 Company.

         124.    The CommScope Employment Agreement recognized that Javier “may, during

  the course of [her] employment with the Company, be given access to Confidential Information,”

  and that “it would be improper and inequitable for [Javier] to use Confidential Information for

  any purpose other than to benefit the Company or to disclose such Confidential Information to

  anyone outside of the Company, either during or subsequent to [her] employment with the

  Company, without the Company’s approval.”

         125.    Accordingly, the CommScope Employment Agreement, like the Andrew

  Employment Agreement, prohibited her disclosure of confidential information and required its

  return upon her departure:

         1. Confidentiality. As part of Employee’s employment, the Employee may be provided,
         become aware of or develop information that is proprietary and/or confidential,
         including, but not limited to: customer and potential customer information; sales,
         marketing and business plans; research and techniques; bid information; information on
         customer and potential customer buying habits and preferences; pricing, profit and cost
         information; customer and potential customer specifications; supplier information;
         Inventions (as defined above); and information about product design, research,
         development and capabilities. Some of this information is highly secret, is not generally
         known outside of the Company, is valuable because of its secrecy and constitutes trade
         secrets under applicable law. The types of information identified in this paragraph belong
         to the Company and are referred to in this Agreement as “Confidential Information.”

                                               —41—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 42 of 67 PageID: 2129




       Confidential Information may take the form of documents, be stored or transmitted
       electronically or exist in spoken words only.

              A. Both during Employee’s employment relationship with the Company and
              thereafter, Employee will hold in strictest confidence and will not use or disclose
              to anyone any Confidential Information, including any such Confidential
              Information developed by Employee, except as such disclosure or use may
              reasonably be required in connection with Employee’s work for the Company, or
              to a Company Officer, or to a third party if approved in writing prior to such use
              or disclosure by an authorized Officer of the Company.

              B. Employee agrees to return to the Company at the end of his or her employment
              relationship with the Company, all Company property in his or her possession,
              custody or control. including, but not limited to, all Confidential Information that
              exists in tangible or electronic form. Employee also agrees that upon the end of
              his or her employment relationship with the Company or in anticipation of or
              subsequent to such separation, he or she will not delete, move offsite or destroy
              any Company property, regardless of form without the express consent of the
              Company. . . .

              D. Upon request by the Company, Employee shall promptly provide to, and
              hereby agrees to allow the Company to inspect, his or her personal computer(s),
              hard drive(s) and/or other electronic storage medium or equipment upon which he
              or she has stored or transmitted Confidential Information in order to confirm that
              all Confidential Information has been removed or electronically destroyed. In the
              event that all of the Confidential Information has not been destroyed, Employee
              agrees that the Company is authorized to erase, destroy or remove such
              Confidential Information, or retain possession of the personal computer(s),
              electronic storage medium or equipment (other than the Employee’s personal files
              and programs) and provide Employee with a substitutes [sic] of substantially the
              same value, without further payment or authorization and regardless of where the
              computer(s), electronic storage medium or equipment is located. . . .

              F. The obligations set forth in this Paragraph shall be without time or geographic
              limitation and shall survive and be enforceable after Employee’s employment
              relationship with the Company ends so long as the information in question
              continues to be Confidential Information. Confidential Information will no longer
              be considered confidential after a date on which the Employee can substantiate, as
              established by independent documentary proof, that the subject information: (a)
              has become publicly known through no wrongful act of the Employee, or (b) is
              approved for release or disclosure by prior written authorization of an authorized
              Officer of the Company. In the alternative, and only in the event a court of
              competent jurisdiction determines that this provision must contain a time
              limitation in order to be enforceable, the applicable time limitation shall be four
              (4) years from the Employee’s last day of employment with the Company.

                                            —42—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 43 of 67 PageID: 2130




         126.    Javier resigned from CommScope on August 3, 2018. At the time of her

  resignation, she was CommScope’s Key Account Manager for T-Mobile, one of CommScope’s

  most significant customers, and had been in that role since at least 2015.

         127.    In her role as a CommScope Key Account Manager for T-Mobile, Javier met with

  T-Mobile frequently, often on a weekly basis, with the goal of selling T-Mobile CommScope

  products including BSAs. Javier had primary responsibility for field sales support to T-Mobile.

  As a result, she worked with T-Mobile staff across the United States. She also had significant

  responsibility for obtaining T-Mobile’s approval of new CommScope products. For example, she

  facilitated T-Mobile field tests of new products and gave T-Mobile presentations about new

  CommScope technologies. In the course of her work for CommScope, Javier benefitted from

  CommScope’s existing relationships with T-Mobile and acquired numerous relationships across

  T-Mobile’s organization.

         128.    Javier reaffirmed the Agreement in her exit paperwork. She signed an Employee

  Exit Statement, a true and correct copy of which is attached as Exhibit 3. In the exit statement,

  she acknowledged that she had been given a copy of her CommScope Employment Agreement

  and agreed that she understood that her confidentiality obligations continued after her

  termination.

         129.    Cameron joined Andrew in 1999, where he had obligations of confidentiality. On

  November 9, 2010, Cameron agreed to a CommScope Employment Agreement, a true and

  correct copy of which is attached as Exhibit 4. His agreement has identical terms to Javier’s

  agreement.

         130.    Cameron departed from CommScope on January 18, 2019. At the time of his

  departure and for at least the preceding five years, he was an Applications Engineer.

                                               —43—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 44 of 67 PageID: 2131




         131.    In his role as a CommScope Applications Engineer, Cameron interacted with

  CommScope’s U.S. customers including AT&T, Verizon, T-Mobile, and Sprint. Cameron

  provided technical expertise during the sales process. He also provided field support to a wide

  range of CommScope customers, including T-Mobile, when they had technical issues.

  Cameron’s role also required him to meet with key customers, including T-Mobile, for roadmap

  and/or product discussions, with the overall goal of enhancing the customer’s perception of

  CommScope. Cameron’s role was customer-facing and required spending a significant amount

  of time interacting with customers and providing guidance on how to use CommScope’s

  products effectively. For example, in the year before his separation from CommScope Cameron

  answered technical questions from T-Mobile about CommScope antenna products; provided

  support to T-Mobile on issues regarding the performance of CommScope antennas; and prepared

  and sent materials to T-Mobile.

         132.    Upon his separation, Cameron signed a Separation and Release Agreement, a true

  and correct copy of which is attached as Exhibit 5. In that Agreement, he recognized that he’d

  had access to confidential CommScope information and agreed not to disclose it without written

  authorization from CommScope:

         You acknowledge that as a result of your employment with Company, you have had
         access to confidential and proprietary business information of Company, including, but
         not limited to, insured claims and other insurance matters, personnel information, product
         information, vendor and supplier information, business decisions, plans and strategies,
         research and development activities, manufacturing and marketing techniques,
         technological and engineering data, processes and inventions, legal matters affecting
         Company and Company’s business, customer and prospective customer information,
         trade secrets, bid prices, contractual terms and arrangements, prospective business
         transactions, joint ventures, pricing strategies, and financial and business forecasts
         (“Confidential Information”). Confidential Information also includes information,
         knowledge or data of any third party doing business with Company that the third party
         has identified as being confidential. You agree not to use or to disclose to anyone any
         Confidential Information at any time in the future without the prior written authorization
         of Company.
                                               —44—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 45 of 67 PageID: 2132




            Javier and Cameron Solicit T-Mobile’s Antenna Business for Rosenberger

         133.    Javier and Cameron now work for Rosenberger. Specifically, Javier and Cameron

  are employed by the Rosenberger Asia Office, which is located in New Jersey.




         134.    Javier and Cameron are both working to sell BSAs to T-Mobile in violation of

  their legal obligations to CommScope.

         135.    Cameron’s work for Rosenberger includes work related to T-Mobile.




         136.    In April 2019, Javier and Cameron worked with T-Mobile to coordinate a field

  trial of a Rosenberger BSA at 148 Madison Street, New York, New York. In this trial,

  Rosenberger and T-Mobile deployed a Rosenberger BSA into T-Mobile’s wireless network,

  where it provided a signal to T-Mobile customers in New York City. At Javier’s direction, T-

  Mobile picked up the Rosenberger BSAs it used for the trial from the Rosenberger Asia Office in

  New Jersey. In addition, the T-Mobile staff with whom Javier and Cameron worked on the trial

  were based out of T-Mobile’s corporate offices in Parsippany, New Jersey. True and correct

  copies of emails related to this trial are attached as Exhibit 23 and Exhibits 35-37.

         137.    Coordinating field trials for T-Mobile was a key part of Javier’s responsibilities

  while she was at CommScope. Javier is now performing these same tasks for Rosenberger, and

  working with many of the same T-Mobile employees that she worked with while at
                                               —45—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 46 of 67 PageID: 2133




  CommScope. Javier was T-Mobile’s primary point of contact at Rosenberger for the trial. She

  sent four Rosenberger BSAs, unit number 2F4WC-21, to New Jersey for the trial, where T-

  Mobile received them from the Rosenberger Asia Office at Javier’s suggestion. She also

  arranged for Rosenberger engineer Pamela Gallagher—another former CommScope employee

  who worked on field trials while at CommScope—to be on-site the day of the trial. Gallagher

  sent T-Mobile specifications for the Rosenberger BSA in the lead-up to the trial. As is described

  above, the specifications included polar plots that were created using Rosenberger’s stolen

  version of CommScope’s Computational Software.

         138.    Cameron was also involved in Rosenberger’s pitch to T-Mobile. Gallagher

  included both Javier and Cameron when she sent T-Mobile the specifications for the antenna.

  Javier also added Cameron to discussions of logistics for the trial, including the conversation

  where she sent T-Mobile to New Jersey to pick up the BSAs. As a former CommScope engineer,

  Cameron was involved in the technical aspects of the trial for T-Mobile.

         139.    In the same timeframe, Javier set up a trial of the same antenna for T-Mobile in

  Los Angeles.            and Gallagher also assisted with that trial.

         140.    CommScope learned of Javier’s work on the T-Mobile antenna trial when T-

  Mobile employees working on the trial emailed Javier’s CommScope email address—an

  understandable action, since she had until recently been pitching those same T-Mobile

  employees on CommScope’s behalf.

                               Javier Solicits CommScope Employees

         141.    Additionally, Javier is actively soliciting CommScope employees for employment

  with Rosenberger. In July 2019, Javier invited a current CommScope employee to meet her in

  New Jersey to discuss an opportunity—shortly after a Rosenberger recruiter reached out to that

                                                —46—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 47 of 67 PageID: 2134




  same employee. Javier approached CommScope employee Ray Butler about joining Rosenberger

  in or around June 2019. And in late 2018 she approached another CommScope executive

  involved in working with T-Mobile.

                  Javier and Cameron Violate their Non-Disclosure Agreements

         142.    As part of her work for CommScope, Javier had access to CommScope

  confidential information including, but not limited to, CommScope’s sales, marketing and

  business plans; customer and potential customer information; information on customer and

  potential customer buying habits and preferences; customer and potential customer

  specifications; pricing information; and information about product design, research, development

  and capabilities, including CommScope’s planned technical roadmaps for new product

  development, technical specifications for products CommScope has not yet released, and

  confidential technical information regarding the design and functioning of its BSA products.

  Javier also had access to an extensive network of customer contacts and relationships built by

  CommScope employees over the course of years. She is now using the confidential information

  and relationships she gained while at CommScope to benefit Rosenberger and has shared

  confidential CommScope information with Rosenberger.

         143.    As part of his work for CommScope, Cameron had access to CommScope

  confidential information including, but not limited to, customer information; information on

  customer buying habits and preferences; customer specifications; cost information; and

  information about product design, research, development and capabilities, including

  CommScope’s planned technical roadmaps for new product development, technical

  specifications for products CommScope has not yet released, and confidential technical

  information regarding the design and functioning of CommScope’s BSA products. In addition,

                                              —47—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 48 of 67 PageID: 2135




  Cameron had access to at least CommScope’s Computational Software. He is now using the

  confidential information he gained while at CommScope to benefit Rosenberger and has shared

  confidential CommScope information with Rosenberger.

          Javier and Cameron Use CommScope Trade Secrets for Rosenberger’s Benefit

         144.   Javier and Cameron are aiding the Rosenberger Asia Office and the related

  Rosenberger entities in selling knockoffs of CommScope’s BSAs.

         145.   Javier and Cameron are selling BSAs that were designed, developed, tested,

  validated, qualified, or marketed with the use of CommScope’s trade secret software, including

  the Computational Software, the Simulation Software, and the Support Software.

         146.




                                                     :




                                              —48—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 49 of 67 PageID: 2136




          Rosenberger’s Knowledge of Javier and Cameron’s Employment Agreements

         147.   Through its previous hiring or attempts to hire several other CommScope

  employees, Rosenberger has knowledge or should have knowledge of the employment

  agreements that CommScope requires its employees to sign and the promises contained therein.



                                                                                 .

         148.   Rosenberger nevertheless recruited and hired Javier and Cameron, despite

  knowing that their employment by Rosenberger in a role that involved soliciting T-Mobile would

  breach their post-employment obligations to CommScope. Rosenberger also permitted Javier to

  solicit current CommScope employees.

         149.   Javier has knowledge or should have knowledge of the terms of CommScope’s

  employment agreements with Cameron because she herself is subject to the same terms. She

                                             —49—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 50 of 67 PageID: 2137




  nevertheless involved Cameron in soliciting T-Mobile, despite knowing that it would breach his

  post-employment obligations to CommScope.

         150.    Rosenberger Asia, the Rosenberger Asia Office, Rosenberger China, and

  Rosenberger Germany are involved in Javier and Cameron’s efforts to sell Rosenberger BSAs in

  the United States.

         151.    While both Javier and Cameron work in the United States selling to companies in

  the United States, their employer Rosenberger Asia Office is a subsidiary of Rosenberger Asia,

  and they both use Rosenberger Asia email addresses. Additionally, the specifications for the T-

  Mobile antenna used in the New York trial for T-Mobile—which appear to have been created

  with CommScope’s Computational Software—include the names of both Rosenberger Germany

  and Rosenberger Asia.

         152.    Rosenberger Site Solutions, NWI, and CellMax are also involved in Javier and

  Cameron‘s efforts to sell BSAs to T-Mobile.



                   Exhibit 10.



                                   COUNT I
         VIOLATION OF THE DEFEND TRADE SECRETS ACT, 18 U.S.C. 1836(b)
                            (Against All Defendants)

         153.    CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         154.    CommScope possesses confidential information and trade secrets related to its

  BSA business including, but not limited to, the BSA Trade Secrets.




                                                —50—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 51 of 67 PageID: 2138




         155.    Defendants have acquired and have used or are planning to use CommScope’s

  BSA Trade Secrets under circumstances in which they knew or had reason to know that the BSA

  Trade Secrets were obtained without authorization.

         156.    The Rosenberger Defendants have obtained CommScope’s BSA Trade Secrets

  by, among other things, hiring CommScope employees on the understanding they would

  misappropriate CommScope BSA Trade Secrets without CommScope’s authorization and

  provide the BSA Trade Secrets to the Rosenberger Defendants.

         157.    The Individual Defendants have obtained CommScope’s BSA Trade Secrets and

  are now using materials created with the BSA Trade Secrets to sell Rosenberger BSAs.

         158.    CommScope’s BSA Trade Secrets are related to products or services used in, or

  intended for use in, interstate or foreign commerce.

         159.    CommScope has taken reasonable steps to maintain the confidential nature of its

  BSA Trade Secrets, including but not limited to the BSA Trade Secrets that the Rosenberger

  Defendants have misappropriated.

         160.    CommScope’s BSA Trade Secrets are nonpublic and confidential, are not

  generally known in the industry or elsewhere, and are not readily ascertainable through proper

  means by other persons.

         161.    CommScope’s BSA Trade Secrets derive actual and potential independent

  economic value from not being generally known to, or readily ascertainable through proper

  means by, other persons who might obtain economic value from their disclosure or use.

         162.    Defendants possess CommScope’s BSA Trade Secrets without any color of right.

         163.    Defendants’ actions in misappropriating CommScope’s BSA Trade Secrets were

  done willfully and maliciously.

                                               —51—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 52 of 67 PageID: 2139




         164.    Defendants’ actions violate the Defend Trade Secrets Act of 2016, 18 U.S.C.

  §§ 1836 et seq.

         165.    Defendants’ misappropriation of CommScope’s BSA Trade Secrets has caused

  and will cause CommScope damages in an amount to be determined at trial.

         166.    In addition, CommScope will suffer irreparable harm absent injunctive relief, and

  is entitled to an injunction to prevent Defendants’ misappropriation and threatened further

  misappropriation, and to prevent the value of CommScope’s BSA Trade Secrets from continuing

  to inure unfairly to Defendants’ benefit.

                                     COUNT II
                VIOLATION OF THE NEW JERSEY TRADE SECRETS ACT,
                              N.J.S.A. §§ 56:15-1 et seq.
                              (Against All Defendants)

         167.    CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         168.    CommScope possesses BSA Trade Secrets related to its BSA business, as

  described above. CommScope’s BSA Trade Secrets constitute trade secrets within the meaning

  of the New Jersey Trade Secrets Act, N.J.S.A. §§ 56:15-1 et seq.

         169.    Defendants have acquired and have used or are planning to use CommScope’s

  BSA Trade Secrets under circumstances in which they knew or had reason to know that the BSA

  Trade Secrets were obtained without express or implied authority or consent and were not

  obtained by proper means.

         170.    CommScope has taken reasonable steps to maintain the confidential nature of its

  Trade Secrets, including but not limited to the BSA Trade Secrets that Defendants have

  misappropriated and/or will misappropriate.


                                                —52—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 53 of 67 PageID: 2140




          171.   CommScope’s BSA Trade Secrets are nonpublic and confidential, are not

  generally known in the industry or elsewhere, and are not readily ascertainable through proper

  means by other persons.

          172.   CommScope’s BSA Trade Secrets derive actual and potential independent

  commercial value from not being generally known to, or readily ascertainable through proper

  means by, other persons who might obtain economic value from their disclosure or use.

          173.   Defendants’ actions in misappropriating CommScope’s BSA Trade Secrets were

  done willfully and maliciously.

          174.   Defendants’ actions violate the New Jersey Trade Secrets Act, N.J.S.A. §§ 56:15-

  1 et seq.

          175.   Defendants’ misappropriation of CommScope’s BSA Trade Secrets has caused

  and will cause CommScope damages in an amount to be determined at trial.

          176.   In addition, CommScope will suffer irreparable harm absent injunctive relief, and

  is entitled to an injunction to prevent Defendants’ misappropriation and threatened further

  misappropriation, and to eliminate the commercial advantage that Defendants would otherwise

  derive from the misappropriation.

                                       COUNT III
                         MISAPPROPRIATION OF TRADE SECRETS
                                 (Against All Defendants)

          177.   CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

          178.   CommScope possesses BSA Trade Secrets related to its BSA business, as

  described above. CommScope’s BSA Trade Secrets constitute trade secrets.




                                               —53—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 54 of 67 PageID: 2141




         179.    CommScope’s BSA Trade Secrets are nonpublic and confidential, are not

  generally known in the industry or elsewhere, and are not readily ascertainable through proper

  means by other persons.

         180.    CommScope’s BSA Trade Secrets derive actual and potential independent

  commercial value from not being generally known to, or readily ascertainable through proper

  means by, other persons who might obtain economic value from their disclosure or use.

         181.    To the extent that CommScope communicated the BSA Trade Secrets to

  employees, CommScope did so in confidence.

         182.    On information and belief, CommScope employee(s) breached CommScope’s

  confidence by providing the BSA Trade Secrets to Defendants.

         183.    Defendants have acquired and have used or are planning to use CommScope’s

  BSA Trade Secrets under circumstances in which they knew or had reason to know that the BSA

  Trade Secrets were obtained without express or implied authority or consent and were not

  obtained by proper means.

         184.    Defendants’ actions in misappropriating CommScope’s BSA Trade Secrets were

  done willfully and maliciously and to the detriment of CommScope.

         185.    CommScope has taken reasonable steps to maintain the confidential nature of its

  Trade Secrets, including but not limited to the BSA Trade Secrets that Defendants have

  misappropriated and/or will misappropriate.

         186.    Defendants’ misappropriation of CommScope’s BSA Trade Secrets has caused

  and will cause CommScope damages in an amount to be determined at trial.

         187.    In addition, CommScope will suffer irreparable harm absent injunctive relief, and

  is entitled to an injunction to prevent Defendants’ misappropriation and threatened further

                                                —54—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 55 of 67 PageID: 2142




  misappropriation, and to eliminate the commercial advantage that Defendants would otherwise

  derive from the misappropriation.

                                   COUNT IV
                MISAPPROPRIATION OF CONFIDENTIAL INFORMATION
                             (Against All Defendants)

         188.    CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         189.    CommScope possesses confidential information related to its BSA business, as

  described above, including but not limited to customer and potential customer information; sales,

  marketing and business plans; research and techniques; bid information; information on

  customer and potential customer buying habits and preferences; pricing, profit and cost

  information; customer and potential customer specifications; supplier information; inventions;

  and information about product design, research, development and capabilities.

         190.    Defendants have acquired and have used or are planning to use CommScope’s

  confidential information related to its BSA business under circumstances in which they knew or

  had reason to know that the information was obtained without express or implied authority or

  consent and was not obtained by proper means.

         191.    CommScope has taken reasonable steps to maintain the confidential nature of its

  confidential information related to its BSA business, including but not limited to the confidential

  information that Defendants have misappropriated and/or will misappropriate.

         192.    CommScope’s confidential information related to its BSA business is nonpublic

  and confidential, is not generally known in the industry or elsewhere, and are not readily

  ascertainable through proper means by other persons.




                                               —55—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 56 of 67 PageID: 2143




         193.    CommScope’s confidential information related to its BSA business derives actual

  and potential independent commercial value from not being generally known to, or readily

  ascertainable through proper means by, other persons who might obtain economic value from its

  disclosure or use.

         194.    Defendants’ actions in misappropriating CommScope’s confidential information

  related to its BSA business were done willfully and maliciously.

         195.    Defendants’ misappropriation of CommScope’s confidential information related

  to its BSA business has caused and will cause CommScope damages in an amount to be

  determined at trial.

         196.    In addition, CommScope will suffer irreparable harm absent injunctive relief, and

  is entitled to an injunction to prevent Defendants’ misappropriation and threatened further

  misappropriation, and to eliminate the commercial advantage that Defendants would otherwise

  derive from the misappropriation.

                                               COUNT V
                                     BREACH OF CONTRACT
                                  (Against the Individual Defendants)

         197.    CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         198.    Defendant Javier agreed to the Andrew Corp. Employment Agreement and the

  CommScope Employment Agreement, and Defendant Cameron agreed to the CommScope

  Employment Agreement (the “Employment Agreements”), true and correct copies of which are

  attached hereto as Exhibits 1, 2 and 4.




                                               —56—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 57 of 67 PageID: 2144




         199.    Cameron additionally agreed to the Separation and Release Agreement (together

  with the Employment Agreements, the “Agreements”), a true and correct copy of which is

  attached hereto as Exhibit 5.

         200.    For a period of one year following the end of the Individual Defendants’

  employment relationship with CommScope, the Employment Agreements prohibit Javier and

  Cameron from, on behalf of a competitor, directly or indirectly soliciting any CommScope

  customer that he or she personally solicited or serviced on behalf of CommScope during the last

  twelve months of his or her employment with CommScope.

         201.    The Agreements were supported by adequate consideration and are enforceable.

         202.    CommScope has fully complied with all of its obligations under the Agreements.

         203.    Javier personally solicited T-Mobile during the year prior to the end of her

  employment relationship with CommScope.

         204.    Javier’s efforts to sell BSAs to T-Mobile violate her obligations under the

  Employment Agreements not to solicit CommScope customers on behalf of a competitor for a

  period of one year following the end of her employment relationship with CommScope.

         205.    Javier has solicited at least one CommScope employee about joining

  Rosenberger, in violation of her obligations under the Employment Agreements.

         206.    Cameron personally serviced and/or had substantive contact with T-Mobile

  during the year prior to the end of his employment relationship with CommScope.

         207.    Cameron assisted with Rosenberger and Javier’s efforts to sell BSAs to T-Mobile.

  This violated his obligation under the Employment Agreements not to solicit CommScope

  customers on behalf of a competitor for a period of one year following the end of his

  employment relationship with CommScope.

                                               —57—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 58 of 67 PageID: 2145




         208.    Both Javier and Cameron have used and are using CommScope confidential

  information to benefit Rosenberger and have shared confidential CommScope information with

  Rosenberger, in violation of their Agreements.

         209.    CommScope has and will continue to suffer damages as a result of both Javier and

  Cameron’s breach in an amount to be determined at trial.

         210.    Further, CommScope has and will continue to suffer irreparable harm absent

  injunctive relief. The Employment Agreements specifically contemplate and expressly authorize

  such injunctive relief.

         211.    In addition, the Employment Agreements expressly provide that in the event

  CommScope prevails in legal action to enforce any part of them, it is entitled to its reasonable

  costs and attorneys’ fees.

                                        COUNT VI
                     BREACH OF THE FIDUCIARY DUTY OF LOYALTY
                            (Against the Individual Defendants)

         212.    CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         213.    Under New Jersey law, an employee owes his or her employer a duty of loyalty,

  under which an employee must not act contrary to the employer’s interest while employed.

         214.    While they were employed by CommScope, Javier and Cameron entered into

  agreements with the Rosenberger Defendants to unlawfully harm CommScope in its ability to

  compete with Rosenberger by misappropriating CommScope’s trade secrets and confidential

  information.

         215.    While they were employed by CommScope, Javier and Cameron entered into

  agreements with the Rosenberger Defendants to unlawfully harm CommScope in its ability to

                                               —58—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 59 of 67 PageID: 2146




  compete with Rosenberger by joining the Rosenberger Defendants in roles where they would

  violate their contractual non-solicitation and non-disclosure obligations to CommScope.

         216.   Javier and Cameron acquired confidential CommScope information in the course

  of their employment by CommScope. Javier and Cameron owed CommScope fiduciary duties of

  loyalty with respect to that confidential CommScope information. Javier and Cameron have

  shared that confidential CommScope information with Rosenberger and are using it for

  Rosenberger’s benefit and CommScope’s detriment, including by soliciting CommScope

  customers with the benefit of confidential CommScope information.

         217.   Javier and Cameron’s breaches of their duties of loyalty to CommScope were

  done willfully and maliciously.

         218.   As a direct and proximate result of Javier and Cameron’s breaches of their duties

  of loyalty to CommScope, CommScope has been damaged in an amount to be determined at

  trial. In addition, CommScope has suffered irreparable harm and will continue to suffer

  irreparable harm unless CommScope’s conduct is enjoined by this Court.

                                         COUNT VII
                      TORTIOUS INTERFERENCE WITH CONTRACT
                       (Against the Rosenberger Defendants and Javier)

         219.   CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         220.   The Rosenberger Defendants are not parties to the Agreements between

  CommScope and Javier, or between CommScope and Cameron.

         221.   Javier is not a party to the Agreements between CommScope and Cameron.

         222.   The Rosenberger Defendants knew or should have known about the Agreements

  between CommScope and Javier, and between CommScope and Cameron.

                                              —59—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 60 of 67 PageID: 2147




         223.    Javier knew or should have known about the Agreements between CommScope

  and Cameron.

         224.    Javier and Cameron’s Agreements were supported by adequate consideration and

  are enforceable.

         225.    The Rosenberger Defendants have interfered with, and if not enjoined will

  continue to interfere with, Javier and Cameron’s obligations to CommScope as set forth in their

  Agreements.

         226.    Javier has interfered with, and if not enjoined will continue to interfere with,

  Cameron’s obligations to CommScope as set forth in his Agreements.

         227.    The Rosenberger Defendants intended to harm CommScope by interfering with

  Javier and Cameron’s contractual obligations to CommScope. The Rosenberger Defendants

  intentionally procured the breach of those contractual obligations by recruiting and hiring Javier

  and Cameron to work in roles where they would solicit CommScope customers with whom they

  had substantive contact during the year prior to the end of their employment relationship with

  CommScope, and in which they would share confidential CommScope information with

  Rosenberger and use it for Rosenberger’s benefit, in direct contravention of the non-solicitation

  and non-disclosure obligations in their Agreements.

         228.    The Rosenberger Defendants’ interference was and is improper and without

  justification or excuse. The Rosenberger Defendants interfered with Javier and Cameron’s

  contractual obligations with the intent of injuring CommScope and improperly gaining a

  competitive and economic advantage at CommScope’s expense. The Rosenberger Defendants

  have repeatedly targeted CommScope employees, both in China and in the United States. They

  have attracted CommScope employees by paying above-market wages meant to induce the

                                                —60—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 61 of 67 PageID: 2148




  employees to breach their obligations to CommScope. And the Rosenberger Defendants continue

  to use confidential CommScope information obtained from former CommScope employees, such

  as a stolen copy of CommScope’s Computational Software, when using Javier and Cameron to

  compete for CommScope customers in violation of their contracts.

         229.    Javier intended to harm CommScope by interfering with Cameron’s contractual

  obligations to CommScope. She intentionally procured the breach of those contractual

  obligations by involving Cameron in soliciting a CommScope customer with whom he had

  substantive contact during the year prior to the end of his employment relationship with

  CommScope, and in sharing confidential CommScope information with Rosenberger and using it

  for Rosenberger’s benefit, in direct contravention of the non-solicitation and non-disclosure

  obligations in his Agreements.

         230.    Javier’s interference was and is improper and without justification or excuse.

  Javier interfered with Cameron’s contractual obligations, with the intent of injuring CommScope

  and improperly gaining a competitive and economic advantage at CommScope’s expense. Javier

  continues to interfere with CommScope employees’ contracts, in violation of her non-solicitation

  obligations. She also continues to involve Cameron in using materials prepared with a stolen

  copy of CommScope’s Computational Software to unfairly attract CommScope customers to

  Rosenberger, in violation of their non-solicitation obligations.

         231.    As a direct and proximate result of the Rosenberger Defendants’ and Javier’s

  tortious interference with contract, CommScope has been damaged in an amount to be

  determined at trial. In addition, CommScope has suffered irreparable harm and will continue to

  suffer irreparable harm unless CommScope’s conduct is enjoined by this Court.

                                            COUNT VIII

                                                —61—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 62 of 67 PageID: 2149




                                     UNFAIR COMPETITION
                                      (Against All Defendants)

          232.   CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

          233.   Defendants’ misappropriation of CommScope’s BSA Trade Secrets, as alleged

  herein, constitutes an unfair method of competition.

          234.   The Rosenberger Defendants’ tortious interference with Javier and Cameron’s

  Agreements, and Javier’s interference with Cameron’s Agreements, as alleged herein, constitutes

  an unfair method of competition.

          235.   CommScope’s BSA Trade Secrets and confidential information were developed

  through a substantial investment of resources and have commercial value.

          236.   Defendants’ actions in misappropriating and utilizing CommScope’s BSA Trade

  Secrets and confidential information constitute an unfair method of competition.

          237.   Defendants’ actions, as alleged herein, were unfair under all of the facts and

  circumstances, in that Defendants acted in bad faith, inequitably, and in a manner that

  undermines the ethical standards and good faith dealings between parties engaged in

  competition.

          238.   Defendants’ unfair methods of competition affected commerce.

          239.   As a direct and proximate result of Defendants’ unfair methods of competition,

  CommScope was harmed in its competition with the Rosenberger Defendants in the sale of

  BSAs.

          240.   Defendants’ actions in misappropriating CommScope’s BSA Trade Secrets, and

  in tortiously interfering with Javier and Cameron’s Agreements with CommScope, were done

  willfully.
                                               —62—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 63 of 67 PageID: 2150




         241.   As a direct and proximate result of Defendants’ unfair methods of competition,

  CommScope has been damaged in an amount to be determined at trial.

                                           COUNT XI
                                      CIVIL CONSPIRACY
                                     (Against All Defendants)

         242.   CommScope realleges and incorporates by reference herein the foregoing

  allegations of the Complaint.

         243.   Under New Jersey law, a civil conspiracy requires a combination of two or more

  persons; a real agreement or confederation with a common design; the existence of an unlawful

  purpose, or of a lawful purpose to be achieved by unlawful means; and special damages.

         244.   The Rosenberger Defendants and the Individual Defendants have agreed to

  unlawfully harm CommScope in its ability to compete with Rosenberger by misappropriating

  CommScope’s trade secrets and confidential information and interfering with CommScope’s

  employment contracts. Javier and Cameron each reached this agreement with the Rosenberger

  Defendants while they were employed by CommScope. Rosenberger Site Solutions is a partially

  owned subsidiary of Rosenberger USA and constitutes an independent center of decisionmaking

  from the other Rosenberger Defendants.

         245.   Defendants’ actions undertaken in furtherance of the agreement include, but are

  not limited to, the Rosenberger Defendants’ use of CommScope trade secrets and confidential

  information to create and sell BSAs, including at the Rosenberger New Jersey Offices; the

  Rosenberger Defendants’ employment of the Individual Defendants in violation of their

  Agreements with CommScope; the Individual Defendants’ violation of their Agreements with

  CommScope, including by engaging in solicitation in New Jersey and using CommScope

  confidential information for the benefit of the Rosenberger Asia Office in New Jersey; and

                                              —63—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 64 of 67 PageID: 2151




  Rosenberger Site Solutions’, NWI’s, and CellMax’s sale of Rosenberger BSAs incorporating

  CommScope trade secrets. As a direct and proximate result of these actions, CommScope has

  been damaged in an amount to be determined at trial.



         WHEREFORE, CommScope prays for the following relief:

         1.     An Order granting preliminary and permanent injunctive relief preventing the

                Rosenberger Defendants and all of their respective agents, servants, officers,

                directors, employees, and all others holding by or through the Rosenberger

                Defendants, or controlling the Rosenberger Defendants or controlled by the

                Rosenberger Defendants, or in active concert or participation with the

                Rosenberger Defendants, from engaging in and continuing to benefit from the

                wrongful conduct described herein, and eliminating the Rosenberger Defendants’

                inequitable advantages arising from the wrongful conduct;

         2.     An Order requiring the Rosenberger Defendants and all of their respective agents,

                servants, officers, directors, employees, and all others holding by or through the

                Rosenberger Defendants, or controlling the Rosenberger Defendants or controlled

                by the Rosenberger Defendants, or in active concert or participation with the

                Rosenberger Defendants, to deliver to CommScope all materials embodying,

                deriving from, or otherwise revealing CommScope’s trade secrets;

         3.     An Order granting preliminary and permanent injunctive relief preventing the

                Individual Defendants from engaging in the wrongful conduct described herein

                and equitably extending their contractual obligations so that they do not unfairly

                benefit from the period during which they were not in compliance;

                                              —64—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 65 of 67 PageID: 2152




       4.     Awarding CommScope damages for the breaches, statutory violations, and

              tortious conduct described herein;

       5.     Awarding CommScope damages for any unjust enrichment caused by the

              Rosenberger Defendants’ misappropriation of trade secrets that is not addressed in

              computing damages for actual losses to CommScope;

       6.     Awarding CommScope exemplary damages under the Defend Trade Secrets Act,

              18 U.S.C. § 1836(b)(3), in an amount two (2) times the amount of the combined

              actual and unjust enrichment damages;

       7.     Awarding CommScope punitive damages under the New Jersey Trade Secrets

              Act, N.J.S.A. § 56:15-4(b);

       8.     Awarding CommScope punitive damages for the Defendants’ torts;

       9.     Awarding CommScope interest, reasonable attorneys’ fees, and costs available

              under the law;

       10.    Setting for trial by jury all issues that are triable; and

       11.    Awarding CommScope such other, further, or different relief as the Court deems

              just and proper.


  Dated: November 1, 2019                     Faegre Baker Daniels LLP

                                              /s/ Randy Kahnke

                                              Edward G. Sponzilli
                                              NORRIS MCLAUGHLIN & MARCUS, P.A.
                                              400 Crossing Boulevard, 8th Floor
                                              Bridgewater, NJ 08807
                                              Telephone: (908) 722-0700
                                              Facsimile: (908) 722-0755
                                              Email: egsponzilli@nmmlaw.com

                                              Randall E. Kahnke (MN Atty. No. 202745)
                                              —65—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 66 of 67 PageID: 2153




                                    Pro Hac Vice
                                    Tyler Young (MN Atty. No. 395017)
                                    Pro Hac Vice
                                    Anna E. Sallstrom (MN Atty. No. 400489)
                                    Pro Hac Vice
                                    Faegre Baker Daniels LLP
                                    2200 Wells Fargo Center
                                    90 South Seventh Street
                                    Minneapolis, MN 55402-3901
                                    Phone: (612) 766-7000
                                    Fax: (612) 766-1600
                                    Email: randall.kahnke@faegrebd.com
                                           tyler.young@faegrebd.com
                                           anna.sallstrom@faegrebd.com

                                    Harmony Mappes (IN Atty. No. 27237-49)
                                    Pro Hac Vice
                                    Faegre Baker Daniels LLP
                                    300 North Meridian Street, Suite 2500
                                    Indianapolis, IN 46204
                                    Phone: (317) 237-0300
                                    Fax: (317) 237-1000
                                    Email: harmony.mappes@faegrebd.com

                                    Attorneys for Plaintiff CommScope, Inc.




                                    —66—
Case 2:19-cv-15962-JXN-LDW Document 51 Filed 11/02/19 Page 67 of 67 PageID: 2154




                            LOCAL CIV. R. 11.2 CERTIFICATION

         I certify that to the best of my present knowledge, the matter in controversy is not the

  subject of any other action pending in any court, or of any pending arbitration or administrative

  proceeding.


                                              /s/ Randy Kahnke
                                              Randall E. Kahnke

  Dated: November 1, 2019




                                              —67—
